EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 2		replace “the product” with “a product”
Claim 1, line 2		replace “the combination” with “a combination”
Claim 26, line 1	replace “the product” with “a product”
Claim 26, line 1	replace “the combination” with “a combination”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-8, 10-15, 17-19, 22, 23, and 26-28 are allowed.

The present invention is drawn to a polymerization process to produce a polyethylene polymer, the process comprising contacting a catalyst system comprising a product of a combination of one or more metallocene catalysts, at least one activator, and at least one support, with ethylene and one or more C3-C10 alpha-olefin comonomers under polymerizable conditions including a temperature range of from 10 ºC to 75 ºC, to produce the polyethylene polymer, wherein the polyethylene polymer has a broad orthogonal composition distribution (BOCD) and a density of from 0.890 g/cm3 to 0.950 g/cm3, and further, wherein the one or more metallocene catalysts comprises (A) a compound represented by Formula (I) and/or (B) one or more of compounds listed.  See claims for full details.  

Cho et al. (US 9,290,593) teaches use of supported hybrid catalysts to prepare polyethylene having a broad orthogonal composition distribution (BOCD).  Reference discloses preparation of an ethylene-hexene copolymer in the presence of a supported catalyst in a loop slurry reactor wherein the ethylene-hexene copolymer has a density of 0.958 g/cm3, a melt index I2 of 0.3 g/10 min and a BOCD index of 2.1.  The supported catalyst is comprised of silica, methylaluminoxane, (t-BuO(CH2)6Cp)2HfCl2 and (t-BuO(CH2)6)(Me)Si[Me4Cp)(t-BuN)]TiCl2.  Reference is silent with regard to reaction temperature, however, inventors teach that reactions are carried out in a temperature range of from 25 ºC to 200 ºC.  The prior art does not teach preparation of polyethylene polymer having a density in claimed range. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 11, 2021